Conviction is for possessing whisky for the purpose of sale in a dry area, punishment assessed being five months in jail. *Page 252 
No bills of exception or statement of facts are found in the record. The record fails to show any motion to quash the State's pleading, or any motion in arrest of judgment based upon any claimed defect therein.
In a brief filed in behalf of appellant an attack is made on the complaint and information on the ground that they do not sufficiently allege the holding of a prohibition election, the result thereof, the order of the court declaring the result, nor the publication of the order.
We discover no such vice in the pleadings as claimed by appellant.
The judgment is affirmed.